Citation Nr: 9905322	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-12 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 100 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, friend and physician


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In a rating decision dated in November 1998, the RO 
gratuitously denied the veteran's claim for special monthly 
compensation based on being housebound or in need of aid and 
attendance.  The Board is unable to find where, in the first 
instance, this issue was raised by the veteran.  

In a letter dated in February 1998, the veteran raised a 
claim for entitlement to benefits under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for residuals of colon surgery at a 
VA hospital in December 1996.  This matter is also referred 
to the RO for appropriate action.


FINDINGS OF FACT

The veteran has been granted a permanent 100 percent rating 
for PTSD, the maximum possible rating for this disability.

CONCLUSION OF LAW

The maximum possible benefit sought on appeal has been 
granted, so that there is no issue in controversy for the 
Board to adjudicate; the claim is therefore dismissed.  AB v. 
Brown, 6 Vet. App. 35 (1993).



REASONS AND BASES FOR FINDING AND CONCLUSION

The maximum schedular rating available for PTSD is 100 
percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998);  
38 C.F.R. § 4.132, Diagnostic Code 91411 (1996).

In a rating decision dated in October 1994, the veteran was 
granted service connection for PTSD, rated as 10 percent 
disabling.  The veteran submitted a Notice of Disagreement 
with the October 1994 decision in November 1994.  An RO 
hearing was conducted in May 1995.  In a July 1995 decision, 
the RO Hearing Officer increased the veteran's rating for 
PTSD to 100 percent, effective the date of the veteran's 
claim.  The Hearing Officer asserted that his determination 
constituted a full grant on appeal an that the veteran's 
Notice of Disagreement was therefore administratively 
withdrawn.  In a letter dated in September 1998, the veteran 
asserted that wished to pursue a request for permanent 
status, presumably for his 100 percent rating for PTSD.  In a 
rating decision dated in November 1998, permanent status for 
the 100 percent PTSD rating was granted based on medical 
evidence of record, with no review examination scheduled.

The Board takes note of the decision of the Court of Veterans 
Appeals (Court) in AB v. Brown, 6 Vet. App. 35 (1993), in 
which the Court ruled that, on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38.

In the Board's view, it necessarily follows that where the 
maximum benefit allowed by law and regulation has been 
granted, the claim no longer remains in controversy.  
Accordingly, the Board finds that the claim for a rating in 
excess of 100 percent for PTSD is no longer in controversy.  
Therefore, the claim is dismissed.


ORDER

The claim for a rating in excess of 100 percent for PTSD is 
dismissed.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

